Exhibit 99.1 Lumenis Ltd. Reports First Quarter Financial Results Revenue growth of 4.1% year-over-year on a reported basis, up 10.6% on a constant currency basis Yokneam, Israel– May 12, 2015 – Lumenis Ltd., the world's largest energy-based medical company for surgical, ophthalmic and aesthetic applications, today announced first quarter of fiscal year 2015 financial results. First Quarter Summary: · Revenues of $68.5 million, up 4.1% year-over-year on a reported basis, up 10.6% on a constant currency basis · Adjusted EBITDA of $6.0 million, 8.7% of revenues, up 23.2% year-over-year · Non-GAAP Net Income of $2.3 million, up 3.5% year-over-year. GAAP Net Income of $1.6 million · Non-GAAP Net Income per diluted share of $0.06 · $1.3 million net cash flow generated fromoperating activities in the 3-month period ending March 31st, 2015 “Our fiscal year is off to a strong start with first quarter revenue growth of 10.6% on constant currency basis year-over-year and adjusted EBITDA growth of 23.2% year-over-year,” said Mrs. Tzipi Ozer-Armon, Chief Executive Officer. “Our first quarter performance reflects the powerful combination of a focused organization and improved execution, resulting in great market acceptance of new and innovative products. I am especially proud that 21% of our product revenues were generated from new products with advanced and innovative technologies.” First Quarter 2015 Financial Results Total revenue in the first quarter of 2015 was $68.5 million, an increase of 4.1% compared to revenue of $65.8 million last year. Product revenue was $55.1 million, an increase of 4.8% compared to product revenue of $52.6 million last year. Service revenue was $13.4 million, an increase of 1.3% compared to service revenue of $13.2 million last year. On a constant currency basis, total revenue increased 10.6% year-over-year. Total revenue was driven by growth in our Aesthetic and Surgical segments, which on a constant currency basis increased 20.7% and 8.9%, respectively, year-over-year. Ophthalmic revenue declined 4.5% year-over-year on a constant currency basis. By geographic region, total revenue growth, on a constant currency basis, was driven by APAC growth of 26.1%, EMEA growth of 23.0%, and Americas growth of 2.6% in the period, while Japan sales declined by 15.5% year-over-year in the first quarter. Gross profit in the first quarter of 2015 was $36.7 million, an increase of $2.1 million, or 6.1%, compared to $34.6 million last year. First quarter 2015 GAAP gross margin increased 99 basis points to 53.6%, compared to 52.6% last year. The increase was driven primarily by favorable geographic and product mix compared to last year. On a GAAP Basis: First quarter 2015 GAAP operating expenses were $33.1 million, an increase of $0.1 million, or 0.5%, compared to operating expenses of $33.0 million last year. The increase in operating expenses year-over-year was mainly driven by higher sales and marketing expenses, offset partially by lower R&D and G&A expenses compared to last year. Operating expenses represented 48.4% of sales this year, compared to 50.2% of sales last year. First quarter 2015 GAAP operating income was $3.5 million, an increase of $1.9 million, or 123.0%, compared to GAAP operating income of $1.6 million last year. First quarter 2015 GAAP operating margin was 5.2%, compared to 2.4% last year. First quarter 2015 GAAP net income was $1.6 million, an increase of $4.8 million year-over-year, compared to a net loss of $3.1 million last year.GAAP net income per diluted share was $0.05 in the first quarter of 2015 compared to GAAP net loss per diluted share of ($0.10) last year, based on 36.3 million and 30.9 million diluted shares outstanding respectively. On a Non-GAAP Basis: First quarter 2015 Non-GAAP operating income was $4.2 million, an increase of $1.0 million, or 30.3%, compared to Non-GAAP operating income of $3.3 million last year. First quarter 2015 Non-GAAP operating margin was 6.2%, compared to 5.0% last year. First quarter of 2015, Non-GAAP operating income excludes $0.7 million related to stock based compensation expense. First quarter 2015 Adjusted EBITDA was $6.0 million, an increase of $1.1 million, or 23.2%, compared to $4.8 million last year.Adjusted EBITDA margin was 8.7% of revenues compared to 7.4% last year. First quarter 2015 Non-GAAP net income was $2.3 million, an increase of $0.1 million, or 3.5%, compared to $2.2 million last year. In addition to the above mentioned adjustment to operating income, first quarter Non-GAAP net income excludes revaluation income of embedded derivatives of $0.1 million in 2015. Non-GAAP net income per diluted share was $0.06 in the first quarter of 2015 compared to $0.07 last year, based on 36.4 million and 32.4 million diluted shares outstanding respectively. Our total cash position, which includes Cash and cash equivalents and Marketable securities totaled $105.5 million as of March 31st, 2015 compared to $105.6 million as of December 31, 2014. Business Highlights · Our new innovative products, released since Q2’13, show great momentum and already accounted for approximately 21% of product sales in the first quarter of 2015, compared to 18% and 16% of product sales in the fourth quarter and third quarter of fiscal 2014, respectively. · In Aesthetics, o We continue to solidify our clinical evidence with the first peer-reviewed article published for treatment of striae with ResurFX. We also received strong clinical results from the first of three clinical studies in the U.S. for LightSheer INFINITY 1060nm HS handpiece. These results demonstrate not only efficacy, but also, extremely positive patient feedback on the treatment’s overall comfort o We launched the LightSheer DESIRE Light, the next generation platform of LightSheer ET, our entry-level hair removal platform · In Surgical, o Strong market acceptance of the Pulse 120H continues and its superior technology for BPH & Stone Management was showcased at EAU Congress (Madrid, March) to high interest. We continue our market education efforts with our Holmium Academy courses – 4 courses were hosted during Q1’15 with over 160 participants. Our versatile AcuPulse DUO platform received MHLW approval in Japan · In Ophthalmic, o We progress with the development of our new sub-threshold technology based platform for retina treatments; We expect FDA clearance in H2’15 Full Year 2015 Financial Guidance For the full year ended December 31, 2015: · We are keeping our full year guidance for 2015 unchanged even though the headwind from currency exchange rate was stronger than initially expected. · Revenue in the range of $305 million to $310 million, representing growth of 5.3% to 7.0% year-over-year on a reported basis. Assuming current exchange rates, we now estimate the foreign currency translation negative impact on our total reported revenues to be approximately $12 million. Excluding the impact of foreign currency translation, our revenues are expected to increase 9.9% to 11.7% year-over-year. · We expect Adjusted EBITDA in the range of $35 million to $37 million, representing growth of 7.9% to 14.1% year-over-year. Assuming current exchange rates, we now estimate foreign currency translation negative impact on our Adjusted EBITDA to be approximately $6.5 million. Excluding the impact of foreign currency, our Adjusted EBITDA is expected to increase 35.0% to 42.7% year-over-year. · Non-GAAP EPS in the range of $0.62 to $0.66, representing growth of 9.1% to 16.1% year-over-year. Conference Call Lumenis will host a conference call on Tuesday, May 12, 2015, at 5:00 p.m. (Eastern). To listen to the conference call on your telephone, please dial the following numbers approximately ten minutes prior to the start of the call: 888-299-7209 for callers based in the United States, 1-80-924-5906 for callers based in Israel and 719-457-2689 for callers based in all other countries. The reservation code for the call is 9681069. A live webcast of the conference call will also be available on the investor relations page of the company's website at http://investor.lumenis.com. A telephone replay will be available for 14 days following the call. To listen to the replay, please dial 888-203-1112 for United States-based callers and 719-457-0820 for international callers. The reservation code is 9681069. A replay of the webcast will be available on the investor relations page of the company's website. About Lumenis Lumenis is a global leader in the field of minimally-invasive clinical solutions for the Surgical, Ophthalmology and Aesthetic markets, and is a world-renowned expert in developing and commercializing innovative energy-based technologies, including Laser, Intense Pulsed Light (IPL) and Radio-Frequency (RF). For nearly 50 years, Lumenis' ground-breaking products have redefined medical treatments and have set numerous technological and clinical gold-standards.Lumenis has successfully created solutions for previously untreatable conditions, as well as designed advanced technologies that have revolutionized existing treatment methods in each and every one of the verticals we operate in. Our drive for innovation stems from an uncompromising commitment to improving the health and well-being of our patients; addressing new and growing needs of aging populations; and in offering medical professionals cutting-edge solutions that fit seamlessly into the health-economics environment of the 21st century. The world over, we bring Energy to Healthcare. For more information visit: www.lumenis.com Use of Non-GAAP Financial Measures The Company has presented the following non-GAAP financial measures in this press release: non-GAAP operating income, non-GAAP operating margin, non-GAAP net income, adjusted EBITDA, non-GAAP net income per share and adjusted EBITDA margin. The Company defines non-GAAP operating income as its reported operating income (GAAP) excluding stock-compensation expense, one-time charges and other non-recurring operating costs and expenses. The Company defines adjusted EBITDA as its non-GAAP net income before financial expenses, net, taxes on income, and excluding depreciation and amortization expense. The Company defines its non-GAAP net income to exclude non-recurring or unusual expenses. To calculate revenue and adjusted EBITDA growth rates that exclude the impact of changes in foreign currency exchange rates, the Company converts actual reported results from local currency to U.S. dollars using constant foreign currency exchange rates in the current and comparable period. Forward-Looking Statements Information provided in this press release may contain statements relating to current expectations, estimates, forecasts and projections about future events that are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements may include but are not limited to the Company's plans, objectives and expectations for future operations, including its projected results of operations. Forward-looking statements are often characterized by the use of forward-looking terminology such as “may,” “will,” “expect,” “anticipate,” “estimate,” “continue,” “believe,” “should,” “intend,” “plan,” “project” or other similar words, but are not the only way these statements are identified. These forward-looking statements are based upon our management's current estimates and projections of future results or trends. Actual results may differ materially from those projected as a result of certain risks and uncertainties, including those risks discussed under the heading "Risk Factors" in our most recent Annual Report on Form 20-F filed with the U.S. Securities and Exchange Commission. These forward-looking statements are made only as of the date hereof, and the Company undertakes no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. LUMENIS LTD. AND SUBSIDIARIES Total Revenue, By Geography (unaudited) (USD$, thousands) Three Months Ending March 31, Change Change (CC) Americas % % APAC % % EMEA % % Japan )% )% Total Revenues % % LUMENIS LTD. AND SUBSIDIARIES Total Revenue, By Segment (unaudited) (USD$, thousands) Three Months Ending March 31, Change Change (CC) Aesthetic % % Surgical % % Ophthalmic )% )% Total Revenues % % LUMENIS LTD . AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, U.S. dollars in thousands ASSETS Cash and cash equivalents $ $ Marketable securities - Trade receivables (net of allowance for doubtful accounts of $2,461 and $2,294 atMarch 31, 2015 and December 31, 2014, respectively). Prepaid Expenses and otherreceivables Inventories Total current Assets Finished goods used in operations, net Property and equipment, net Goodwill Severance pay fund Other assets Totallong-term assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'EQUITY CURRENT LIABILITIES Restructured debt Trade payables Other accounts payable and accrued expenses Deferred revenues andcustomers advances Total current liabilities Restructured debt Accrued post-employment benefits Deferred revenues Other liabilities Total long-term liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ LUMENIS LTD . AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three Three Months Ended Months Ended March 31, March 31, U.S. dollars in thousands (except per share data) Revenues: Products $ $ Services Total Revenues Cost of Revenues Products Services Total cost of Revenues Gross profit Operating expenses: Research and development, net Selling and marketing General and administrative (*) TotalOperating expenses Operatingincome Financial expenses, net 59 IPO related Bank Cash Fee - Total Financial Expenses Tax expenses Net Income (loss) $ $ ) Net income per common shares : Basic $ $ ) Diluted $ $ ) weighted-average common shares outstanding: Basic Diluted (*) General and administrative expenses for the three months ended March 31, 2014, include IPO related expenses in the amount of $880. LUMENIS LTD . AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Three Months Ended Months Ended March, 31 March, 31 U.S. dollars in thousands Cash flows from operating activities: Net income (loss) $ $ ) Adjustments required to reconcile income (loss) to net cashprovided by operating activities: Depreciation and amortization Compensation related to employees stock option plan Adjustments related to restructured debt ) Revaluation of financial assets and other, net Deferred income taxes, net Decrease in trade receivables, net Increase in inventories and finished goods used in operations ) ) Decrease (increase) in prepaid expenses and other receivables ) Increase in trade payables Increase (decrease) in other accounts payables and accrued expenses (including short and long-term deferred revenues and customer advances) ) Increase in accrued post-employment benefits, net 80 38 Decrease in other long term liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Investment in short & Long term bank deposits ) - Proceeds from maturity of short & Long term bank deposits 35 - Purchase of available for sale Marketable Securities ) - Net cash used in investing activities ) ) Cash flows from financing activities: Issuance of share capital, net - Proceeds from exercise of share options 35 Net cash provided by financing activities Foreign currency translation adjustments related to Cash and cash equivalents ) 87 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental information and disclosures of non-cash investing and financing activities: Issuance costs by utilizing prepayments - Accrued issuance Costs - Options Exercise 31 - Purchase of property and equipment LUMENIS LTD . AND SUBSIDIARIES Reconciliation of GAAP to Non-GAAP results (Unaudited) Three Three Months Ended Months Ended March 31, Mach 31, U.S. dollars in thousands (except per share data) Table of Reconciliation from GAAP Gross profit to Non-GAAP Gross profit GAAP gross profit $ $ Stock-based compensation 61 46 Non-GAAP gross profit $ $ Table of Reconciliation from GAAP Operating Income to Non-GAAP Operating Income and Adjusted EBITDA GAAP operating income $ $ Stock-based compensation IPO related expenses - Non GAAP operating income Depreciation and Amortization Adjusted EBITDA (Non-GAAP) $ $ Table of Reconciliation from GAAP Net Income (loss) to Non-GAAP Net Income GAAP net income (loss) $ $ ) Stock-based compensation IPO related expenses - One-time payment to Bank Hapoalim BM - Revaluation of embedded derivatives and other non-recurring items ) ) Non-GAAP net income $ $ Table Comparing GAAP Diluted Net Income (loss) Per common Share to Non-GAAP Diluted Net Income Per Common Share. GAAP diluted net income (loss) per common share $ $ ) Non-GAAP diluted net income per common share $ $ Shares used in computing GAAP diluted net income (loss) per common share Shares used in computing Non-GAAP diluted net income per common share
